Zarlink Grows Cash Position by US$14 Million with Sale of Jarfalla Campus · Sale adds US$14 million to Q1 fiscal 2011 cash balance of US$98.9 million OTTAWA, CANADA, September 29, 2010 – Zarlink Semiconductor (TSX: ZL) today announced that it has sold its Jarfalla, Sweden campus to a company affiliated with the Stendörren group of companies. The purchase price for the Jarfalla land and buildings is US$16 million (SEK 110.000.000). Under the terms of the purchase agreement, Zarlink received US$13.5 million (SEK 91.000.000) in cash today, US$0.5 million in rent payments, and a term note for US$2 million (SEK 15.000.000). The loan is due and payable in blended principal and interest payments of US$0.4 million (SEK 3.000.000) per year over the 60 months following the signing of the term note. The purchase agreement provides that Zarlink may receive an additional purchase price cash payment of up to US$1.5 million (SEK 10.000.000) five years after the closing date dependent on the revenues earned by the buyer under the tenant leases.
